Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 21, 2020

The Court of Appeals hereby passes the following order:

A21A0717. GENOVA BERNARD MALONE v. THE STATE.

      Genova Bernard Malone pleaded guilty to criminal attempt to commit murder.
Malone filed a motion for out-of-time appeal, which the trial court denied on July 9,
2020. On August 21, 2020, Malone filed a notice of appeal from this ruling.1 We lack
jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the judgment or trial
court order sought to be appealed. See OCGA § 5-6-38 (a). The proper and timely
filing of a notice of appeal is an absolute requirement to confer appellate jurisdiction
on this Court. See Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995).
      On March 14, 2020, the Supreme Court entered an “Order Declaring Statewide
Judicial Emergency,” which tolled filing deadlines. The Order was extended on April
6, May 11, and June 12, 2020, and was extended in part on July 10, 2020.2 Pursuant
to the Supreme Court’s July 10, 2020 order, all filing deadlines were reimposed
effective July 14, 2020. Accordingly, Malone had 30 days from July 14, 2020 – or
until August 13, 2020 – in which to file a notice of appeal. Because Malone did not
file his notice of appeal until August 21, 2020, it is untimely. We therefore lack
jurisdiction over this appeal, which is hereby DISMISSED.




      1
        Malone appealed to the Supreme Court, which transferred the case to this
Court. See Case No. S21A0249, decided Nov. 2, 2020.
      2
          The orders are available at www.gasupreme.us.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/21/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.